DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle (US PGPUB 2013/0298458) in view of Hurley (WO 2004098270).
Regarding claim 1, Spittle teaches a hydroponic growing medium comprising: a three- dimensional self-supporting substrate (fiber mulch mat 4; Fig. 2) and including at least about 2 to 10 weight % of a man-made fiber portion (synthetic fibers in an amount of 5-20% by weight Page 2, para [0019]) and at least about 90 to 98 weight % of a natural fiber portion having wood fiber (preferred natural fibers are wood and comprise most preferably from 70-95% weight; Page 2, para [0019-0020]), based on the total weight of the hydroponic growing medium (fiber mulch mat 4; Fig. 2).

Spittle does not teach a growing medium having a dry bulk density of about 1.8 lb/ft3 (28.83 kg/m3 to 10 lb/ft3 (160.185 kg/m3).
Hurley teaches a growing medium (Abstract) with a dry bulk density of about 1.8 lb/ft3 (28.83 kg/m3) to 10lb/ft (160.185 kg/m3) (dry density is from about 0.03 to 0.06 g/cc (1.87 to 3.75 lb/ft3); Page 4, lines 29-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dry bulk density of about 1.87 to 3.75 lb/ft3 as taught by Hurley to the growth medium of Spittle, as doing so provides a medium which is an improvement over most low density media which tends to buoy plant roots up to the surface, as recognized by Hurley (Page 3, lines 9-10).
Regarding claim 5, Spittle as modified teaches the limitations of claim 1 and further teaches a hydroponic growing medium (Spittle - fiber mulch mat 4; Fig. 2) but does not teach the medium has volumetric water oxygen at pF 1 of about 50 to 80%.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a volumetric water oxygen at pF 1 of about 50 ta 80% to the growth medium of Spittle, as doing so provides conditions that are more suitable for plant growth, it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. in re Aller, 165 USPQ 233.
Regarding claim 7, Spittle as modified teaches the limitations of claim 1 and further teaches wherein the man-made fiber portion includes at least one kind of bicomponent fiber (Spittle - at least a portion of the synthetic fibers are bicomponent fibers; Page 2, para [0019]).
Regarding claim 8, Spittle as modified teaches the limitations of claim 7 and further teaches wherein the bicomponent fiber includes an outer shell having a first material a core having a second material, the first material having a lower melting temperature than the second material (Spittle - the synthetic fibers comprise bicomponent fibers having a high melt temperature core and a low melt temperature sheath; Page 3, para [0028]).
Regarding claim 9, Spittle as modified teaches the limitations of claim 1 and further teaches wherein the three-dimensional self-supporting substrate (Spittle - fiber mulch mat 4) forms a slab (Spittle - see large, thick, flat piece of substrate in Fig. 2).
Regarding claim 10, Spittle as modified teaches the limitations of claim 9 and further teaches a slab (Spittle - see large, thick, flat piece of substrate in Fig. 2) but does not teach at least one recess.
Spittle, in an alternate embodiment, teaches a slab with at least one recess (depressed areas 12 form hollow spaces in mat 4; Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the at least one recess of Spittle (alt. embodiment) to the slab of Spittle, as doing so allows the slab to be drapeable, as recognized by Spittle (Page 6, para [0049]).
Regarding claim 12 Spittle as modified teaches the limitations of claim 1 and further teaches a slab (Spittle - see large, thick, flat piece of substrate in Fig. 2) but does not teach a dry bulk density of about 1.8 tb/ft3 (28.83 kg/m3) to about 5 lb/ft3 (80.09 kg/m3).
Hurley teaches a growing medium (Abstract) with a dry bulk density of about 1.8 lb/ft3 (28.83 kg/m3) to about 5lb/ft3 (160.185 kg/m3) (dry density is from about 0.03 to 0.06 g/cc (1.87 to 3.75 Ib/ft3); Page 4, lines 29-30).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dry bulk density of about 1.87 to 3.75 Ib/ft3 as taught by Hurley to the growth medium of Spittle, as modified, as doing so provides a medium which is an improvement over most low density media which tends to buoy plant roots up to the surface, as recognized by Hurley (Page 3, lines 9-10).

Regarding claim 13 Spittle as modified teaches the limitations of claim 1 and further teaches a three-dimensional self-supporting substrate (Spittle - fiber mulch mat 4; Fig. 2) but does not teach the substrate forming a propagation cube.
Hurley teaches a growing medium (Abstract) wherein the substrate forms a propagation cube (cubes; Page 5, lines 27-29).
Regarding claim 14, Spittle as modified teaches the limitations of claim 13 and further teaches a propagation cube (Hurley — cubes; Page 5, lines 27-29) but does not teach a dry bulk density of about 3.6 lb/ft3 (57.6 kg /m3) to about 10lb/ft3 (160.185 kg/m3).
Hurley further teaches a dry bulk density of about 3.6 lb/ft3 (57.6 kg/m3) to about 10Ib/ft3 (160.185 kg/m3) (dry density is from about 0.02 to 0.06g/cc (1.24 to 3.75 Ib/ft3); Page 20, claim 23).
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dry bulk density of about 1.24 to 3.75 Ib/ft3 as taught by Hurley to the growth medium of Spittle, as modified, as doing so provides a medium which is an improvement over most low density media which tends to buoy plant roots up to the surface, as recognized by Hurley (Page 3, lines 9-10).
Regarding claim 15, Spittle as modified teaches the limitations of claim 1 and further teaches a hydroponic growth medium (Spittle - fiber mulch mat 4; Fig. 2) but does not teach the medium is sterile.
Hurley further teaches a growth medium that is sterile (medium can be sterile; Page 12, lines 8- 11).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the growth medium of Spittle, as modified, sterile (as taught by Hurley), as doing so is good for the growth of sensitive plants because the medium can be resistant to microbes and less susceptible to bacterial, viral, fungal and insect infestation, as recognized by Hurley (Page 12, lines 8-13).
	Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Spittle in view of Hurley as applied to claims 1, 5, 7-10 and 12-15 above, and further in view of Meunier (EP 0201426).
Regarding claim 2, Spittle as modified teaches the limitations of claim 1 and further teaches a hydroponic growing medium (Spittle - fiber mulch mat 4: Fig. 2) but does net teach the medium has a total porosity of about 90-99 volume %.
Meunier teaches a growing medium with a total porosity of about 95% (Page 2, para 9 of provided translation}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a total porosity of about 95%, as taught by Meunier, to the growth medium of Spittle, as modified, as doing so minimizes the weight of the medium while also improving capillary action, as recognized by Meunier (Page 2, para 9).
Regarding claim 4, Spittle as modified teaches the limitations of claim 4 and further teaches a hydroponic growing medium (Spittle - fiber mulch mat 4; Fig. 2) but does not teach the medium has volumetric water content at pF 1 of about 25 to 70%.
Meunier teaches a growth medium that has volumetric water content at pF 1 of about 25 to 70% (water retention at pF is substantially equal to 70%; Page 8, para 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the growth medium of Spittle, as modified, with a volumetric water content of about 70%, as taught by Meunier, as doing so is favorable for plant growth, as recognized by Meunier (Page 8, para 5).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle in view of Hurley as applied to claims 1, 5, 7-10 and 12-15 above, and further in view of Lovelace (WO 2009/078827).
Regarding claim 3, Spittle as modified teaches the limitations of claim 1 and further teaches a hydroponic growing medium (Spittle - fiber mulch mat 4; Fig. 2) but does not teach the medium has about 30 to 60 percent of air space.
Lovelace teaches a soilless growth medium which has about 30 to 60 percent air space (growth medium has about 35% air space; Page 6, para [[0049]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the 35% air space of Lovelace to the growth medium of Spittle, as doing so provides conditions that are desirable for optimum plant growth, as recognized by Lovelace (Pare 6, para [0049]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle In view of Hurley as applied to claims 1, 5, 7-10 and 12-15 above, and further in view of Yen (US Patent 5900378).
Regarding claim 6, Spittle as modified teaches the limitations of claim 1 and further teaches a hydroponic growing medium (Spittle - fiber mulch mat 4; Fig. 2) but does not teach wherein the total water holding capacity of the medium is about 40 to 80 wt. %.
Yen teaches a soil-less growth medium (Col. 1, lines 14-15) wherein the total water holding capacity of the growing medium is about 40 to 80 wt. % (Exa. # 21 has 22-36% water capacity, Exa. #39 has 17-97% water capacity; Cols, 9-10, Table II-Continued).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a total water holding capacity of about 40 to 80 wt. %, as taught by Yen, to the growing medium of Spittle, as modified, as doing so allows the medium to retain moisture which is useful in agricultural applications, as recognized by Yen (Col. 6, lines 32-36).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spittle In view of Hurley as applied to claims 1, 5, 7-10 and 12-15 above, and further in view of Bjoerklund (EP 0144300).
Regarding claim 11, Spittle as modified teaches the limitations of claim 10 and further teaches the at least one recess (depressed areas 12 form hollow spaces in mat 4; Fig. 3) but does not teach a 5- 20cm diameter and a depth of about 5-10 cm.
Bjoerklund teaches a growing medium (Abstract) wherein the at least one recess has about 5-20 cm in diameter and a depth of about 5-10 cm (recesses 12 have an orifice width of 50-1800 mm (5-180 cm and a depth of 50-250 mm (5-25 cm); Page 5, claim 3; Original copy).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the dimensions of about 5-20 cm in diameter and a depth of about 5-10 cm, as taught by Bjoerklund, to the recesses of Spittle, as modified, a5 doing 30 provides a recess that is sufficiently sized to receive the object being placed into the recess, as understood by one of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicant argued “Spittle does not disclose, teach, or suggest a growing medium or a hydroponic growing medium. Spittle discloses a netless erosion prevention mat. The mat is designed to prevent erosion and water run-off” and “Spittle thus discloses a mat which is laid over the terrain to prevent soil from being carried away by environmental elements such as wind and water. The mat conforms to the terrain to keep the soil and seeds in place. By keeping the soil and seeds in place, erosion is inhibited. The seed germination (or sprouting) happens in the soil, not in the mat. The roots of a germinating plant thus grow in the soil, not in the mat. Spittle’s mat does not replace soil as a growing medium: the soil is the growing medium, where the plant sprouts and where the root system develops.”
In response, the recitation of “hydroponic growing medium” is in the preamble and is not positively recited as it appears in the claims. In addition to teaching an erosion prevention mat, Spittle also specifically teaches a growing medium since plants grow into and through the fiber mulch mat (“the fiber mulch mat…. allows seedlings to penetrate the mat”; Page 6, lines 7-9). The claims do not require that seed germination or sprouting happen in the growing medium and since the mat is designed to accommodate plant growth through/within, it is a growing medium.
Applicant argued “Spittle has no concern with buoyancy of plant roots… a person skilled in the art reading Spittle would have no motivation to adjust the mat’s density to prevent buoyancy of roots” and “Spittle’s erosion mat has different composition than Hurley’s hydroponic substrate…The fluff cellulose fibers [of Hurley] are thus vastly different from Spittle’s wood fiber.” And “Because Spittle and Hurley have different compositions, a person skilled in the art having Spittle’s disclosure would have no assurance in Hurley that adjusting the density of Spittle to Hurley's values would provide satisfactory results for Spittle’s mat.”
In response, increasing the density of the mat of Spittle would help hold the mat down, increasing the proximity of the mat to the seedlings/plants and thus allowing seedlings to penetrate the mat quickly and easily.
Spittle and Hurley both teach materials that are fiber cellulose and given that the materials are similar, it makes sense to provide the dry bulk density, of Hurley, to the growth medium of Spittle. 
Applicant argued “Applicant has demonstrated the differences and advantages between other hydroponic, non-hydroponic substrates, and the claimed substrate… It would require additional amount of fortitude, knowledge, and experimentation to identify the claimed density ranges, as well as other properties identified by Applicant” and “Arriving at the claimed properties thus cannot be achieved by routine experimentation.”
In response, Spittle as modified by Hurley, Meunier, and Lovelace teaches the limitations of claims 1-3 for the reasons outlined in the rejection above. Hurley teaches the claimed density range (0.03-0.06 g/cc; Page 4, lines 29-30). Meunier teaches the total porosity of about 95% (Page 2, para 9 of provided translation). Lovelace teaches ~35% air space; Page 6, para [0049]).
Applicant argued “the references do not disclose, teach, or suggest “the hydroponic growing medium has volumetric water oxygen at pF 1 of about 50 to 80 %” of claim 5…As Applicant has demonstrated in the Specification, the claimed hydroponic growing medium optimizes oxygen availability. In contrast, comparative materials including other growing media do not have the same values for volumetric water oxygen at pF 1. Hence, it cannot be said that the claimed volumetric water oxygen at pF 1 is obvious. It is Applicant’s claimed material which possesses this unique property, which is not disclosed, taught, or suggested in any manner in the references cited.”
In response, the combination of references teaches the material properties claimed and therefore it would be obvious to provide a volumetric water oxygen at pF 1 of about 50 to 80 %, as doing so provides conditions that are more suitable for plant growth. Also, it has been held that where the general condition of a claim are disclosed in the prior art, in this instance Spittle teaches the general condition of the claim, discovering the optimum or workable ranges involves only routine skill in the art. 
Applicant argued “the claimed properties of claims 2, 3, 4, and 6 are a result of the specific composition and structure of the specific media the relevant reference discloses. The properties, such as porosity, air space, volumetric water content at pF 1 cannot be adjusted without modifying the composition and structure of the media. Thus, a person skilled in the art reading Meuiner’s disclosure of a rockwool material has no ability, recipe, or knowledge how to adjust a medium of a different composition to have the same properties as Meunier’s rockwool. Since Meuiner’s rockwool is vastly different from Spittle and Hurley’s compositions, it is unobvious how to achieve Meuiner’s or the claimed porosity in Spittle/Hurley substrate from Meunier or another cited reference of record. The same applies to air space of claim 3, volumetric water content at pF 1 of claim 4, and total water holding capacity of claim 6. The claimed properties are not obvious.”
In response, the references all teach growing mediums and it would be obvious to use features from a modifying reference to provide wanted features to the primary reference depending on plant type, environmental conditions, etc. Since Spittle, Hurley and Meunier all teach growing mediums it makes sense to apply the desired features of porosity, air space, and volumetric water content at pF 1 since they provide added benefits to the fiber mat of Spittle. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643